DETAILED ACTION
Claim Status
Claims 1-12 is/are pending.
Claims 1-12 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for barrier laminate films containing an aluminum oxide coating produced by a specific method under specific conditions on a polyethylene terephthalate (PET)-type or polybutylene terephthalate (PBT)-type film, which has been pretreated by oxygen plasma under specific conditions, does not reasonably provide enablement for the entire recited range of plastic films with an aluminum oxide deposited film and an aluminum hydroxide transition region.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
 	The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.  See MPEP 2164.08.  The disclosure as originally filed does not enable one of ordinary skill in the art to make barrier laminate films with the recited transformation ratio based on the relative thickness of the transition region to the thickness of the aluminum oxide deposited film over the entire scope of the present claims.

MPEP 2164.01(a)    Undue Experimentation Factors [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
       
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the
 content of the disclosure. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.

 	In particular, with respect to Wand factor (A) the claims are relatively broad -- e.g., but not limited to:

• the majority of the claims do not require an oxygen plasma-treated surface on the plastic substrate;

• the claims do not contain any limitations on the parameters of the oxygen plasma treatment of the plastic substrate;

• the claims do not contain any limitations on the method and parameters used to produce the aluminum oxide deposited coating;

• the majority of the claims do not contain any limitations on the type of plastic substrate;

• the claims do not contain any limitations on the thickness of the aluminum oxide deposited coating; etc.

	With respect to Wand factors (B), Applicant asserts that the presence of a narrow as possible transition region containing aluminum hydroxide at the plastic substrate surface is critical for maintaining good barrier properties in severe environments (e.g., retorting, etc.).
	With respect to Wand factors (C)-(E), the prior art does not disclose or suggest barrier films with the recited aluminum hydroxide distribution and transformation ratio based on the relative thickness of an aluminum hydroxide-containing transition zone at a plastic surface to the thickness of an aluminum oxide deposited coating, or the effect of the recited transformation ratio on adhesion of the aluminum oxide coating and retention of barrier properties after retorting.
	With respect to Wand factors (F)-(G), the disclosure as originally filed only discloses the production of barrier films with the recited transformation ratio which are produced using specific oxygen plasma pretreatment of a limited range of plastic substrates prior to generation of an aluminum oxide coating with a limited range of thicknesses using specific deposition methods.  
 	With respect to Wand factor (H), in view of: (i) Applicant’s assertions with respect to the criticality of the recited transformation ratio on coating adhesion and barrier properties; (ii) evidence from the working Examples that that a certain minimum thickness of aluminum oxide is required to produce the recited transformation ratio; and (iii) evidence from the working Examples that oxygen plasma treatment is critical for producing the recited transformation ratio; it is the Examiner’s position that undue experimentation would be required to achieve the recited transformation ratio required by the present claims with barrier films laminate films encompassed by the present claims, but are substantially different (e.g., structurally, compositionally, and/or by method of production, etc.) from those produced in the working Examples in the specification.
 	The disclosure as originally filed only discloses barrier laminate films with the recited transformation ratio utilizing plastic substrate having oxygen plasma-treated surfaces.  Furthermore, Comparative Example 2 in the specification appear indicate that oxygen plasma treatment is critical or essential for producing the recited transformation ratio.  The disclosure as originally filed fails to provide adequate guidance as to how to obtain the required transformation ratio in the absence of oxygen plasma treatment of the plastic substrate.  Therefore, the Examiner has reason to believe that undue experimentation would be required to produce the recited transformation ratio for plastic substrates untreated with oxygen plasma.
 	The disclosure as originally filed only discloses barrier laminate films with the recited transformation ratio utilizing plastic substrates having oxygen plasma-treated surfaces produced by a limited range of plasma treatment conditions.  In view of the apparent critical effect of the oxygen plasma-treated surface on the production of the required transformation ratio (as evidenced by Comparative Example 2 in the specification), the disclosure as originally filed fails to provide adequate guidance as to how to obtain the required transformation ratio using oxygen plasma treatment parameters (e.g., treatment pressure, line speed, oxygen to inert gas ratio, plasma intensity, applied voltage, etc.) which are materially different those used in the working Examples in the specification.  Therefore, the Examiner has reason to believe that undue experimentation would be required to produce the recited transformation ratio for plastic substrates in general (e.g., untreated substrates; substrates treated with other known surface-modifying treatments, such as flame treatment, corona discharge, inorganic or organic adhesion-promoting coatings, etc.).
 	The disclosure as originally filed only discloses barrier laminate films with the recited transformation ratio utilizing aluminum oxide coatings generated by limited range of aluminum oxide deposition methods and conditions (i.e., reactive chemical vapor deposition utilizing aluminum as a raw material and simultaneously supplying oxygen).  The disclosure as originally filed fails to provide adequate guidance as to how to obtain the required transformation ratio using known methods of generating aluminum oxide coatings (e.g., as illustrated in WATANABE-JP ‘849, such as: deposition using a mixture of aluminum oxide and aluminum hydroxide as a raw material; deposition using aluminum oxide as a raw material; deposition using aluminum as a raw material to form an aluminum layer, which is subsequently treated with plasma, heat, and/or moisture to produce an aluminum oxide coating; etc.) which are materially different from those used in the working Examples in the specification. Therefore, the Examiner has reason to believe that undue experimentation would be required to produce the recited transformation ratio for aluminum oxide coatings in general (e.g., deposited using different types of raw materials; exposed to different amounts of oxygen during or after deposition of aluminum or aluminum oxide; etc.).
 	The disclosure as originally filed only discloses barrier laminate films with the recited transformation ratio utilizing a limited range of plastic substrates (e.g., PET films; biomass-derived PET film; PBT films).  Since different types of polymers react different with oxygen plasma (e.g., developing different types and/or concentration of reactive groups, etc.), the disclosure as originally filed fails to provide adequate guidance as to what types of oxygen plasma conditions and aluminum oxide deposition conditions will produce the required transformation ratio on plastic substrates which are chemically different from the PET-type or PBT-type substrates used in the working Examples in the specification (e.g., substrates made from polyamide, polyolefins homopolymers or copolymers;  polyurethanes, polycarbonates, acrylic resins, etc.).  Therefore, the Examiner has reason to believe that undue experimentation would be required to produce the recited transformation ratio for plastic substrates in general.
	The disclosure as originally filed only discloses barrier laminate films with the recited transformation ratio utilizing a limited range of aluminum oxide coating thicknesses (e.g., 10-14 nm as used in the working Examples, with 7 nm being insufficient). In view of the above evidence from the specification, the Examiner has reason to believe that undue experimentation would be required to produce the recited transformation ratio with aluminum oxide coating thicknesses less than 10 nm (e.g., as low as 3 nm, which is taught in the disclosure as originally filed as the lower limit of the preferred range of thickness of the aluminum oxide coating).   
Similarly, the disclosure as originally filed fails to provide adequate guidance as to what types of aluminum oxide deposition methods and conditions (and what types of oxygen plasma treatment conditions, if used) will produce the required transformation ratio when the thickness of the aluminum oxide coating is substantially greater than the 10-14 nm used in the working Examples (e.g., 30 nm or 50 nm, which are which is taught in the disclosure as originally filed as preferred upper limits on the thickness of the aluminum oxide coating).  Therefore, the Examiner has reason to believe that undue experimentation would be required to produce the recited transformation ratio for aluminum oxide coatings with an unrestricted thickness.
 	In view of the above, the disclosure as originally filed does not enable one of ordinary skill in the art to make barrier laminate films with the recited transformation ratio based on the relative thickness of the transition region to the thickness of the aluminum oxide deposited film over the entire scope of the present claims.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections under 35 U.S.C. 103 in the previous Office Action mailed 04/14/2022 have been withdrawn in view of the Claim Amendments filed 07/14/2022.

Response to Arguments
Applicant’s arguments filed 07/14/2022 have been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 07/14/2022.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

October 21, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787